Title: To Thomas Jefferson from George Morgan, 19 January 1807
From: Morgan, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Morganza January 19th. 1807
                        
                        You will recollect that in my first or 2d Communication relating to Coll Burr, that I mentioned having
                            invited the chief Justice of Pennsylvania Judge Roberts, & Genl Prestley Neville to dine with me; & that I, & my
                            Sons had opened to them our Opinions of Coll Burrs Views:   Although I knew the Abhorrence in which the Caller & all his
                            Family hold the Name of Jefferson, on Acct of the Repeal of the internal Taxes, we agreed to differ, & kept up the
                            most friendly Intercourse in all other respects. I am therefore grieved to say that I have been deceived by my Confidence
                            in him & that I am informed his House, since the Departure of his Son, has become the Rendez-Vous of all the, genteelly, Disaffected. It is said, (as a thousand things may without Truth be said,) that an aid,
                            or former Aid de Camp of Genl Moreau is now frequently with him;—that a Mr Spence or Spencer of the American Navy has
                            lately been with him & declared the Disaffection of every Officer in it—Being too far advanced in Life, to take an
                            active Part in these Enquiries, I leave them to my Sons; who, I am happy to say, have imbibed the Principles of their
                            Father, & of T—J— from the Commencement of our revolutionary War,
                            to the present Day—
                        Should the imprudent Letter of Morgan Neville to his father, more imprudently
                            published by the Concurrence of the latter, in the last Pittsburgh Gazette; fall into your Hands The Comments thereon by
                            the late Judge Addison may excite your sub risum- but I am sure you
                            are superior to Resentment—
                        I must however tell you a Farce, for your leisure Moments—
                        Being on Business for a Friend at a distant County Court, in October 1805, & sitting up late, as is my
                            usual Custom, reading something to inform, or amuse my Mind, in comes Judge Addison; who, immediately (half drunk)
                            declared me to be a dammned Jeffersonite, & that I should go to Hell for it—. As I was quite cool, I replied— “Judge— when you in Hells Flames shall lie howling, You will see me in Father Abrahams Bosom, & beg of
                                him to send, Morgan, with a single Drop of Water, to quench your parched Tongue—. The Judge thereupon leaped out
                            of his Chair, & said, may I be damned to all Eternity first; & ran up to Bed—leaving the
                            Enjoyment of the Scene, to 
                  your Obt huml Servant—
                        
                            George Morgan
                            
                        
                        
                            PS.
                     As a military Man, I cannot approve of the Movements of G. Wilkinson or Ct. Shaw, for the Reasons
                                which of my Observations on the Spot & from the Reports of Ct. Hutchins from Memory, I have conceivd to be correct—If I can lay my Hands on Ct. Hutchins Report, I will certainly forward them to you—My Son John says that he thinks I
                                left them with him at Prospect, on my Removal from thence to Morganza.
                     May God bless you & yours
                        
                        
                            George Morgan
                            
                        
                    